Title: From George Washington to John Robinson, 5 August 1756
From: Washington, George
To: Robinson, John



[Winchester, 5 August 1756]
To John Robinson Esquire, Treasurer. Dear Sir,

I hope you will not be surprized at my sudden demands for money, nor at the uncommon length of this Epistle.
The five thousand pounds last received went chiefly in paying arrears which were due the Soldiers for near two months before—Discharging sundry accompts for necessaries for the Regiment; with many other things, as will appear per accompts. And the disappointments I have so often met with in settling my accompts with the Gentlemen of the Committee, and laying sundry matters before them for their approbation, oblige me to be more particular and prolix in this letter.
I flatter myself that my accompts will appear in so clear a light that there can arise no scruple in the settlement; and that they may be adjusted in as full and distinct a manner by Mr Kirkpatrick, as if I were present myself—There were some objections made to a few trifling articles before (none of which I

believe exceeded twenty shillings,) for want of receipts—In this I own I was a little remiss, sometimes paying horse-hire for a day or two, and such like incidental charges for the use of the Public, without thinking it very material to draw receipts; indeed I have often made those payments at times when I had no opportunity of being thus particular: But I believe the whole amount of these does not exceed five pounds—and since that time, I have not parted with a six-pence without. The Paymaster I have sent down to evince any doubts that may arise in his accompts: I believe they are strictly just, tho’ a little broken and irregular—representing our disjointed service in a true state. This was impossible to be avoided: Tho’ if you will consider, Sir, the disagreeable services we have been engaged in—The extent of ground and people to be defended and the division of our Force in recruiting, marching, counter-marching, and garrisoning of Forts; guarding Stores, &c. which rendred them so extremely difficult to pay, as well as to supply with such necessaries and conveniences, as to render the Service tolerably supportable. Mr Boyd was obliged to pay the men when and where, he could meet with them; without adhering to that regular form which ought to be observed. The Commissary stands charged with £  which I have not had an opportunity to settle. Upon my return from Fort Cumberland a few days ago, I found him retired at his own house, indisposed; but received a letter informing that the money was just expended—This I have no doubt of, knowing the demands he has had on account of Provisions for the Draughts and militia (occasioned by our whole stock being laid in at Fort Cumberland by the Governors orders; which renders it useless to all the forces on this side;) waggonage of all the Flour and Stores from Conogochieg, to secure them here—Purchasing of Tools, &c. for erecting the public works—ordered by act of Assembly, &c. &c.
All accompts that appeared extravagant, or not clear in other respects, or that I conceived I had no power to settle; I have refered them to the Gentlemen of the Committee. Among these is Finnies, for money advanced the Soldiers while he was recruiting: This accompt may be, and doubtless is just; yet as it happened at a time when I had no concern with the Forces—it is not to be expected I can have any knowledge of the matter: Therefore, unless it was to meet with yours or the concurrence

of the Committee, I should not care to pay it. Moses Quales, who gives Mr Finnie an order upon you for five pounds eighteen shillings, was among those who escaped from the overthrow of General Braddock, but was slain in Captain Mercers Defeat.
Captain McKenzies account for the hire of a vessel to transport his Recruits to Alexandria, I did not care to allow without directions: Tho’ several officers have petitioned in the same manner—because they were to receive two Pistoles a man, and eight-pence per day subsistance, as a full allowance (tho’ quite too small) until they came to the Rendezvous. The article of Rugs, he should be allowed. Doctor Shepherd also prefers an account, for attending and administring to sundry Recruits, while they lay at Alexandria; as does Doctor Halkerson, for those at Fredericksburgh. These accompts you will please to have examined, and deliver your sentiments thereon.
Ensign Fleming has, at my request, acted as Surgeon to Captain Hoggs Company—He encloses an accompt—Pray order what you think sufficient for his trouble. Lieutenant Bakers accompt is also among these, for twenty-three pounds, nine shillings and eleven pence—Expences in going for and bringing the Nottoway Indians—In this I must crave directions. I could not get a more particular accompt than the one now sent; he being on command. Captain Gist also has divers times entreated me, in the most interesting manner, to intercede in his behalf, that he may get the balance of his accompt; his distresses calling aloud for all the assistance that all these sums can contribute. I do not know really, who to apply to for this purpose, or whose right it is to pay the accompt, but it is certainly wrong not to pay him at all. If a hearty zeal for the interest of this Colony—many losses in serving it—and true distress can recommend him to any favour, he certainly merits indulgence. When he offers his accompt to the Governor—His Honour bids him go to the Committee, and the Gentlemen of the Committee think the Governor should pay it. So that the poor man suffers greatly, and would be glad to know his doom at once, as it has been so long depending. Many applications have been made to me for the Ferriages of the Forces in passing Shanandoah, Capecapon, the South-Branch, &c. I should be glad to know whether they are to be paid, and at what rates. I could

heartily wish the Governor and Committee would resolve me, whether Fort Cumberland is to be garrisoned with any of the virginia forces, or not: It lies in a most defenceless posture: and I do not care to be at expence in erecting new, or repairing the old works, until I am satisfied in this point.
This place at present contains all our provisions and valuable Stores—and is not capable of an hours defence, if the enemy were to bring only one single half-pounder against it; which they might do with great ease on horse-back. Besides it lies so remote now from this, as well as the neighbouring Inhabitants—and at the same time is not a whit more convenient than Cockes Fort, on Pattersons Creek, to the enemy; which is twenty-five miles nigher this way. That it requires as much force to keep the communication open to it, as a Fort at the Meadows would do; and employs 150 men, who are a dead charge to the Country, as they can be of no other use than just to protect and guard the Stores; which might as well be lodged at Cox’s—indeed better—for these reasons—it would be more contiguous to this, to the inhabitants, and to the enemy, if we should ever carry an Expedition over the mountains, by opening a road the way the Indians have blazed. A strong Garrison there would not only protect the Stores, but also the few remaining inhabitants on the Branch; and at the same time way-lay and annoy the enemy as they pass and re-pass the Mountains—Whereas those at Fort Cumberland, lying out in a corner, quite remote from the inhabitants, where the Indians always repair to do their Murders, can have no intelligence of any thing that is doing—but remain in total ignorance of all transactions. When I was down, I applied to the Governor for his particular and positive directions in this affair: The following is an exact copy of his answer. “Fort Cumberland is a Kings Fort, and built chiefly at the charge of the Colony; therefore properly under our direction, until a Governor is appointed.” Now whether I am to understand this, aye or no, to the plain, simple question asked, vizt Is the Fort to be continued or removed? I know not. But in all important matters, I am directed in this ambiguous and uncertain way.
Great and inconceivable difficulties arise in the executions of my commands, as well as infinite loss and disrepute to the Service by my not having power to pay for Deserters. I would

therefore humbly recommend it to the consideration of the Committee, whether it would not be more for the interest of the Country (I am sure it would of the Service) were I allowed to pay these demands, rather than have them levied in the public claims. Many of our Deserters are apprehended in maryland, and some in Pensylvania; and for the sake of a reward, are brought hither—But when they are to receive certificates only, that they are entitled to 200 Lbs. of Tobacco, and those certificates to be given in to a Court of claims, there to lie perhaps until they are quite forgot—Gives so much dissatisfaction, that many I believe, rather than apprehend one, wou’d aid fifty to escape; and this too among our own people. By this means the Country loses numbers of men: consequently the sums of money which each man costs, besides many incident charges, such as horse-hire—expences in sending after and advertising them. Another thing I should be glad to know, and that is, whether the act of Assembly prohibits the whole Forces, or only the Draughts from marching out of Virginia—and whether it is contrary to Law, even to take the Draughts out, provided it is done with their own will. If we can not take any of the Forces out of the Colony—the disadvantges the Country may labour under, are not to be described; for the enemy in that case, may commit the most unheard-of Crueties, and by stepping across Potomack, evade the pursuit, and mock our best endeavours to scourge them. The inconveniences that arise from paying the Soldiers in large Bills, are not to be conceived—we are obliged afterwards to give the pay of two or three Soldiers to one man—he, ten to one else, drinks, games, or pays it away; by which means the parties are all dissatisfied, and perpetually complaining for want of their pay. It also prevents them from laying out their pay for absolute necessaries—and obliges them many times to drink it out: For they put it into the Tavern-keepers hands, who will give no change, unless they consent to take the greatest part in liquor—In short, for five shillings cash, you may at any time purchase a months pay from the Soldiers; in such contempt do they hold the currency. Besides small bills (if the thing is practicable) I should be extremely glad to receive some part of the money in spanish and portugal gold and silver. There are many things wanted for the use of the Regiment which can not be had here, and may at Philadelphia: but their undervaluing of our

money, has prevented my sending thither. When I went to Fort Cumberland, I left fifty pounds with Captain Peachy, to pay the workmen once a week, as I had usually done; which money, with some of his own, he was robbed of—and the most diligent search has not been successful in getting the least intelligence of it.
I should be glad to know whether I am to suffer this loss, or whether I may with propriety charge it to the Country? At the repeated instances of the Soldiers, I must pay so much regard to their representations, as to transmit their complaints. They think it extremely hard, as it is indeed, Sir, that they who perhaps do more duty, and undergo more fatigue and hardship from the nature of the Service, and situation of the Country, than any Troops upon the Continent beside, should be allowed the least pay, and smallest encouragements in other respects. The Carolinians received british pay, the marylanders I believe do the same—Pennsylvania is exorbitant in rewarding their Soldiers—the Jerseys and New Yorkers, I do not remember what it is they give; but the New-England Governments give more than a shilling per day, our money; besides an allowance of Rum, peas, tobacco, ginger, vinegar, &c. &c.
Our Soldiers complain that their pay is insufficient even to furnish Shoes, shirts, stockings, &c. which their officers, in order to keep them fit for duty, oblige them to provide. This they say deprives them of the means of purchasing any of the conveniences or necessaries of life; and obliges them to drag thro’ a disagreeable Service, in the most disagreeable manner. That their pay will not afford more than enough (if that) to keep them in clothes, I should be convinced of for these reasons—if experience had not taught me: The british Soldiers are allowed eight-pence sterling per day, with many necessaries that ours are not and can buy what is requisite upon the cheapest terms and lie one half the year in camp or garrison, when they can not consume the fifth part of what ours do in continual marches over Mountains, rocks, rivers, &c. is computed to receive only  per day. Then, Sir, is it possible that our men, who receive a fourth less; have two-pence per day stoppages for their regimental clothing; and all other stoppages made that british Soldiers have, and are obliged, by being in continual action, to lay in triple the quantity of ammunition and Clothes, and at double the price, should be able to clear Quarters? It is

not to be done: and this is the reason why the men have always been so naked and bare of clothes.
And I dare say you will be candid enough to allow, that there are few men who would choose to have their lives exposed, without some view or hope of Reward, to the incessant insults of a merciless enemy?
Another thing there is which gives them great uneasiness—and that is, seeing no regular provision made for the maimed and wounded. They acknowledge the generosity of the Assembly; and have the highest veneration for that respectable House: They lo[o]k with gratitude on the care that has been taken of their Brother-Soldiers—But say, this is only an act of will, and another Assembly may be much less liberal. We have no certainty that this generosity may continue; consequently can have nothing in view but the most gloomy prospects—and no encouragement to be bold and active; the probable effects of which are and wounds, which no sooner happen, and they unfit for Service, than they are discharged, and turned upon an uncharitable world to beg, steal or starve! In short, they have a true sense of all that can happen; and do not think slightly of the fatigues they encounter in scouring these mountains, with their provisions on their backs, lying out and watching for the enemy, with no other covering or conveniency to shelter them from the inclemency of the weather, than trees and rocks! The old Soldiers are affected, and complain of their hardships and little encouragement, in piteous terms; and give these as reasons for so much desertion. The money that is given in paying for Deserters, expresses horse-hire, losses, and abuse of Horses, would go a great length toward advancing their pay; which I hope would contribute not a little towards removing the cause of this expence. I would not have it here understood tho’, that I mean to recommend any thing extraordinary, no—I would give them british pay, and entitle them to the same priviledges during their stay in the Service, and as a reward or compliment for their toil, rather than a matter of right. Were the country to give them one suit of regimental clothes a year, without receiving the twopence stoppage, it would be a full allowance, and give great content and satisfaction. All they want (they say) is to be entitled to the priviledges and immunities of Soldiers; of which they are well informed, by some who have been a number of years in the

army: then they should think it no hardship to be subject to the punishments and fatigues. Were this done, and an order given by the Committee, empowering me to provide for them according to the rules and customs of the army—I then should know what I was about; and could do it without hesitation or fear; and am convinced, to the satisfaction and interest of the Country. As the case now stands—we are upon such odd Establishment, under such uncertain regulations, and subject to so much inconvenience, that I am wandering in a wilderness of difficulties, and am ignorant of the ways to extricate myself, and to steer for the satisfaction of the Soldiers or myself. Having no certain rules for the direction of my conduct, I am afraid to turn to this hand or to that, lest it should be censured. If such an order as I before spoke of was to issue from your Board; I would then immediately provide upon the best terms, a Quantity of all kinds of Ammunition, clothes, &c. for the use of the Regiment, and deliver them out to each company, as their wants required—taking care to deduct the value of all such things from their pay. By this means the Soldiers are always provided and fit for Duty, and do it chearfully: and the country sustains no other loss than advancing and lying out of the money for a few months, to lay in those Stores—as this money is always restored by the Soldiers again.
I have hitherto been afraid to advance any sums of money for this salutary purpose; and always bought at extravagant prices; and have been obliged to send to different parts, ere they could be had: which has also contributed to the cause of their nakedness. The Officers are almost as uneasy and dispirited as the men—doing every part of duty with langour and indifference. When they are ordered to provide themselves with suitable necessaries—they complain of uncertain Establishment, and the probability of being disbanded, and so things rendered useless. So that I really, most heartily wish for a change. The Surgeon has entreated me to mention his case; which I shall do by enclosing his letters—He has behaved extremely well; and discharged his duty, in every capacity, since he came to the Regiment. He has long discovered an inclination to quit the Service, the encouragement being so small; and I believe would have done it, had not the Officers, to shew their regard for, and willingness to detain him, subscribed each one days pay, in

every month; this, as they are likely to be so much dispersed, and can receive no benefit from him, they intend to withdraw (he says) and therefore begs me to solicit the Gentlemen of the Committee in his behalf; otherwise he shall be obliged to seek some other method of getting his livelihood.
If it is thought necessary to establish an Hospital, I believe there can scarcely be a doubt but that this is the place: and then I hope he will be appointed Director, with advanced pay—whether or not, I could really wish his pay or perquisites was encreased, for the reasons he gives.
I beg, Sir, with very great earnestness, that the Gentlemen of the Committee will communicate their sentiments fully upon all these several matters; and approve or disapprove of every thing therein. I only wait to know their intention, and then act in strict conformity thereto. Since writing the preceding pages I find, on examining Mr Boyds accompts, that he has unadvisably paid Mr Finnie what arrears were due Quales—But having already appealed for approbation of the Committee in this and other accompts, which I had no distinct knowledge of, or concern in—I yet submit to your determination; and Mr Finnie must abide by your judgment; and refund, if found reasonable. If the Committee find my accompts satisfactory and distinct, as I have no doubt of it, it would be a great obligation, if they would make a final settlement to that date, and begin a new accompt; as it wou’d be the means of keeping matters more clear and intelligible hereafter: For long accompts and references to doubtful points, instead of gaining any light, are but darkened and confused by procrastination. The late regulation of our Companies, will occasion more regularity in the paymasters accompt, and be more satisfactory in every shape for the future. Besides, the Gentlemen of the Committee will find little trouble or difficulty in overhauling short accompts, kept in a regular method; plain and perspicuous—which is the very life of business. I would again entreat your regard to my request, for these and many other reasons. I am Dr Sir, Your &c.

G:W.
Winchester, August 5th 1756.    

